UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

SENECA NATION OF INDIANS,

                        Petitioner,
        v.                                                              DECISION AND ORDER
                                                                            19-CV-735S
STATE OF NEW YORK,

                        Respondent.


                                        I. INTRODUCTION

        The underlying dispute here concerns whether the Seneca Nation of Indians is

required to pay the State of New York hundreds of millions of dollars in revenue-sharing

payments under the terms of a 2002 gaming compact.                       A controlling majority of

arbitrators recently held that the compact requires such payments. While this binding

determination has widespread, directly inverse ramifications for the citizens of each party,

the correctness of the decision is not now at issue. Rather, the exceedingly narrow

question before this Court is whether the panel majority “manifestly disregarded”

governing law in reaching its determination. Because this Court finds that it did not, the

State’s cross-petition to confirm the arbitration award must be granted, and the Nation’s

petition and motion to vacate the award must be denied.

                                        II. BACKGROUND 1
    A. The Compact and the Underlying Dispute




1 The relevant facts, which are undisputed unless otherwise noted, are drawn from the parties’ petitions
and the evidence submitted in support thereof.


                                                   1
        Seventeen years ago, the Seneca Nation of Indians (“the Nation”) and the State of

New York (“the State”) entered a compact setting forth the terms and conditions under

which the Nation could conduct certain casino-style gaming in New York (“the Compact”).

Essentially, the State agreed to provide the Nation exclusive rights to conduct gambling

operations in a large portion of Western New York in exchange for graduated revenue-

sharing payments from gaming devices 2 for which exclusivity existed (“the State

Contribution”). (See Compact, Docket No. 2-6, § 12 (b)(1).)

        The Compact became effective December 9, 2002, see Dep’t of the Interior Indian

Gaming Notice, 67 Fed. Reg. 72968-01 (Dec. 9, 2002), and provided for an initial term of

14 years, with automatic renewal for an additional seven years, unless either party

objected to renewal in writing.              (Id.)    The Nation’s obligation to pay the State

Contribution began on December 31, 2002, the date the Nation first began gaming

operations under the Compact. (Id.) For years 1-4, the State Contribution was 18%.

(Id.) For years 5-7, it was 22%. (Id.) For years 8-14, it was 25%. (Id.) The Compact

is silent with respect to the terms of any State Contribution in the 7-year renewal period.

        During the initial 14-year period, the parties performed under the Compact: the

State ensured exclusivity; the Nation paid the State Contribution. 3                           Toward the

conclusion of the 14-year term, neither party delivered written objections to renewal to the

other, resulting in automatic renewal of the Compact for an additional seven years on




2 The Compact defines “gaming devices” as slot machines and video lottery games, as those devices are
further defined in § 9 (a) of Appendix A to the Compact. (See Compact, § 1 (m).)

3 To provide some context, the Nation represents that it paid the State more than $1.4 billion over the initial
14-year term of the Compact. (Memorandum of Law, Docket No. 2-1, p. 7.)
                                                      2
December 9, 2016. (See Compact, § 4 (c)(1).)

      The dispute underlying the present action arose shortly thereafter when, on March

31, 2017, the Nation notified the State that its State Contribution for the last quarter of

2016 would be its final payment under the terms of the Compact. (See Declaration of

Gregory M. Starner, Docket No. 9-3, Exhibit B.) In the Nation’s view, the Compact

required only 14 years of State Contribution under § 12 (b)(1), with no State Contribution

due during the renewal period. The State, on the other hand, viewed the terms of the

Compact as requiring a continuation of the State Contribution during the 7-year renewal

period. Unable to resolve this dispute themselves, the parties submitted it to binding

arbitration in accordance with § 14 of the Compact.

   B. The Arbitration Proceedings

      The parties submitted their dispute to a panel of three arbitrators as required under

§ 14 of the Compact: Hon. William G. Bassler, United States District Judge (ret.); Attorney

Henry Gutman; and Dean Kevin Washburn, Dean of University of Iowa College of Law.

By agreement of the parties, the panel bifurcated its consideration of liability and remedy

after conducting full arbitration proceedings on December 12 and 13, 2018, resulting in a

January 7, 2019 Partial Final Award (liability) (Docket No. 2-4), with Dissent (Docket No.

2-5); and an April 12, 2019 Final Award (remedy) (Docket No. 2-3). The panel heard

testimony and received a written witness statement from Robert Williams, Deputy

Secretary in the Office of New York Governor Andrew M. Cuomo; and received witness

statements from Todd Gates, President of the Seneca Nation of Indians, and David

Sheridan, Chief Financial Officer of the Seneca Gaming Corporation.          (Partial Final


                                            3
Award, Docket No. 2-4, p. 5.) It also received other documentary evidence. (Id. at pp.

4-5.)

        1. The Partial Final Award

        Judge Bassler and Attorney Gutman formed the panel majority. 4 They first found

that the relevant terms of the Compact were ambiguous as it concerned the Nation’s

obligation to pay the State Contribution during the 7-year renewal period. (Partial Final

Award, p. 6.)     They then turned to the extrinsic evidence to resolve the ambiguity,

interpreting the Compact “to require the Nation to make revenue sharing payments in the

renewal period (Years 15-21) at 25% of net drop of each category of gaming device for

which exclusivity exists.” (Id. at p. 6.) Essentially, the majority found that the State

Contribution and exclusivity were directly linked, making the State Contribution due during

all periods of exclusivity. (See, e.g., id. at p. 44 (“The essential bargain of the Parties’

agreement is a commercial agreement wherein exclusivity payments are made in

consideration for exclusivity.”).)

        Regarding ambiguity, the majority found that the Compact terms were ambiguous

as to whether the Nation’s obligation to share revenue ended after the fourteenth year of

the Compact or whether it continued upon renewal for the 7-year renewal period. (Id. at

p. 24.) First examining the purpose of the Compact (§ 12 (b)), the majority found that it

was intended to provide the Nation with an “exclusive franchise” in exchange for a

revenue share to the State for each category of gaming device for which exclusivity

existed. (Id. at pp. 24-27.) Second, the majority found that the term of the compact (§


4 As discussed further herein, Dean Washburn dissented in a separate opinion. (Dissent, Docket No. 2-
5.)
                                                 4
4 (b)) was 14 years, with a 7-year renewal option, as opposed to the straight 21-year term

advocated by the Nation. (Id. at pp. 27-30.) Finally, after examining the renewal (§ 4

(c)) and other provisions of the Compact, the majority concluded that “it is ambiguous

whether the term ‘renew’ means that the State Contribution payments continue at the

25% rate in effect when the initial 14-year term ended, or whether ‘renew’ means to

continue with the original terms that did not expressly provide for any State Contribution

payments in Years 15-21.” (Id. at pp. 30-36.)

       Regarding the extrinsic evidence, the majority found that it supported the State’s

position. It held that “‘renewal’ of the Compact means that the Nation’s obligation to pay

State Contribution in consideration for exclusivity rights continues in the renewal period

for as long as exclusivity exists.” (Id. at pp. 47-48.) In reaching this determination, the

majority considered the parties’ prior negotiations (id. at pp. 37-41), their post-execution

communications (id. at pp. 41-45), and the surrounding facts and circumstances (id. at

pp. 45-47).

       As directly relevant here, the majority addressed the Nation’s argument that the

State’s position could not stand because the Secretary of the Interior did not approve

revenue sharing upon renewal of the Compact, as required by the Indian Gaming

Regulatory Act (“IGRA”), 25 U.S.C. § 2710 (d)(8).        (Id. at pp. 42-43.)   Affirmatively

recognizing that it had no authority to usurp the Secretary’s approval authority, the

majority found that it was nonetheless empowered to determine whether the terms of the

already-approved Compact provided for revenue-sharing payments upon renewal. (Id.

at p. 42.)    And in that regard, the majority found no evidence that the Secretary


                                             5
understood the Compact to contain a State Contribution-free 7-year renewal period at the

time of approval. (Id.) The majority was further unpersuaded that its adoption of the

State’s position would be “approving” an additional seven years of payments without legal

or economic warrant to do so, finding instead that “it would simply be finding that the terms

of renewal in the Compact deemed approved by the Secretary included revenue sharing

payment obligations.” (Id. at p. 43.)

       Finally, in addition to examining the extrinsic evidence, the majority weighed the

parties’ positions in terms of common sense, absurdity, and commercial reasonableness,

concluding that each favored the State’s interpretation. (Id. at pp. 49-53.)

       Consequently, after examining the Compact as a whole and finding the renewal

provision ambiguous, the majority found that “‘renewal means that the Compact was

continued on the same terms and conditions that were in place immediately prior to

expiration of the Compact’s initial term which entailed revenue sharing for exclusivity.”

(Id. at p. 54.) It therefore held that “the Nation is obligated to make State Contribution

payments of 25% of net drop payable on a quarterly basis during the seven-year renewal

period.” (Id. at pp. 54-55.)

       2. The Dissent

       Taking the opposite view of the Compact terms and extrinsic evidence, Dean

Washburn dissented. He viewed the terms of the Compact as unambiguously providing

for only 14 years of State Contribution, with no State Contribution due in the 7-year

renewal period. (Dissent, Docket No. 2-5, pp. 4-5.) He further viewed the extrinsic

evidence, the context of the negotiations, and the intent of the parties as failing to support


                                              6
the State’s position that the parties meant for the Compact to provide for State-

Contribution payments during the renewal period. (Id. at pp. 5-19.)

        As it relates to the application of the IGRA, Dean Washburn found the majority’s

holding inconsistent with federal law and policy. First, he noted that if the Compact is

indeed ambiguous, it should be interpreted liberally in the Nation’s favor and to its benefit.

(Id. at p. 19 (citing Oneida Cty., N.Y. v. Oneida Indian Nation of N.Y. State, 470 U.S. 226,

247, 105 S. Ct. 1245, 84 L.Ed.2d 169 (1985) (“it is well established that treaties should

be construed liberally in favor of the Indians, . . . with ambiguous provisions interpreted

to their benefit”).) Second, he viewed the majority’s construction of the Compact and

award of hundreds of millions of dollars to the State as directly counter to the purpose of

the IGRA, which is to promote tribal economic development, self-sufficiency, and strong

tribal governance. (Id. at p. 19 (citing 25 U.S.C. § 2702).) Finally, Dean Washburn

suggested that if the Compact is ambiguous, the Secretary of the Interior “cannot be said

to have considered and reviewed or approved this key [renewal] provision,” thereby giving

the majority’s ruling “the effect of enforcing an agreement that goes beyond what was

approved by the DOI, 5 thus potentially undermining DOI’s important regulatory role.”

(Id. at p. 20.)

        3. The Final Award

        On April 12, 2019, the majority issued the Final Award resolving the remedy portion

of the proceedings. First, it held that “the Nation is obliged under [§§] 4(c)(1) and 12(b)

of the Compact to continue to pay the State Contribution during the Compact renewal



5 Referring to the United States Department of the Interior.
                                                     7
period at a rate of 25% of Net Drop of each category of Gaming Device for which

exclusivity exists payable on a quarterly basis.” (Final Award, Docket No. 2-3, p. 1.)

Second, it directed the Nation to specifically perform its obligation “by paying the State

Contribution currently owed to the State, including all past due payments, and by making

all future payments in accordance with the Compact.” (Id. at p. 2.) Third, by agreement

of the parties, the majority found that the State Contribution owed by the Nation to the

State for the period January 1, 2017, to December 31, 2018, is $255,877,747.44, with the

amount attributable to the fourth quarter of 2018 due and payable by March 31, 2019.

(Id.) Finally, the majority directed the parties to each bear their own respective costs and

expenses (including attorney’s fees) of the arbitration and to split evenly the fees and

expenses due the American Arbitration Association and the arbitrators. (Id.)

   C. Procedural History

       On June 6, 2019, the Nation filed a petition and motion to vacate the Final Award

under the Federal Arbitration Act (“FAA”), 9 U.S.C. § 10. (Docket Nos. 1, 2.) The State

cross-petitioned to confirm the Partial Final and Final Awards under the FAA, 9 U.S.C. §

9, on July 12, 2019. (Docket No. 9.) The parties completed briefing on August 27, 2019.

(Docket Nos. 10-12.) Thereafter, on September 11, 2019, this Court determined upon

preliminary review that oral argument was unnecessary and took the petitions and motion

under advisement. (Docket No. 13.)

                                     III. DISCUSSION

       The Nation instituted this action seeking vacatur of the Final Award under § 10 of

the FAA. It maintains that the majority’s award requiring it to pay State Contribution


                                             8
during the 7-year renewal period was issued in “manifest disregard” of the IGRA, since

the Secretary of the Interior never approved such revenue-sharing payments.

Alternatively, the Nation suggests that the question of whether the Secretary approved

such payments should be referred to the Department of the Interior under the primary-

jurisdiction doctrine to assist in resolution of the cross-petitions.

         The State, on the other hand, seeks to confirm the majority’s Partial Final and Final

Awards under § 9 of the FAA. It first argues that the Nation’s petition and motion to

vacate are untimely because they were filed more than three months after the Partial Final

Award resolving liability was issued. Second, it argues that no basis for vacatur exists,

statutorily or otherwise, and that the primary-jurisdiction doctrine does not apply. Finally,

it seeks to recover its attorney’s fees and costs incurred in this action.

         For the reasons set forth below, this Court finds that the Partial Final and Final

Awards must be confirmed and that each party should bear its own attorney’s fees and

costs.

   A. This Court has Proper Subject-Matter Jurisdiction.

         Each party seeks relief under the FAA. But the FAA itself does not confer federal

jurisdiction. See Hall St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 581-82, 128 S. Ct.

1396, 170 L. Ed. 2d 254 (2008) (“As for jurisdiction over controversies touching

arbitration, the [FAA] does nothing, being ‘something of an anomaly in the field of federal-

court jurisdiction’ in bestowing no federal jurisdiction but rather requiring an independent

jurisdictional basis.”) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460

U.S. 1, 25, n.32, 103 S. Ct. 927, 74 L. Ed. 2d 765 (1983)). An independent basis for


                                               9
jurisdiction must therefore exist. See id.; Vaden v. Discover Bank, 556 U.S. 49, 59, 129

S. Ct. 1262, 173 L. Ed. 2d 206 (2009); see also 9 U.S.C. § 4 (requiring independent basis

for jurisdiction under Title 28). In the Second Circuit, “the existence of federal-question

jurisdiction over an FAA petition turns on whether the district court would possess

jurisdiction over the underlying dispute under the standards of [28 U.S.C.] § 1331.” See

Doscher v. Sea Port Grp. Sec., LLC, 832 F.3d 372, 388 (2d Cir. 2016).

       Because the underlying dispute here involves the terms and conditions of a gaming

compact entered into and approved pursuant to the federal IGRA, this Court has proper

subject-matter jurisdiction under 28 U.S.C. § 1331 (federal question), and neither party

argues otherwise. See id.

   B. The Petitions are Timely.

       An application for judicial confirmation of an arbitration award must be made within

one year of the date the award is made. See 9 U.S.C. § 9. Here, the State’s July 12,

2019 Cross-Petition to confirm the January 7, 2019 Partial Final Award and April 12, 2019

Final Award is made within one year of the dates those awards were made. The State’s

petition is therefore timely, and there is no argument to the contrary.

       The State, however, challenges the timeliness of the Nation’s petition and motion.

A motion to vacate, modify, or correct an arbitration award must be served within a shorter

window than an application to confirm an award: within three months after the award is

filed or delivered.   See 9 U.S.C. § 12. This deadline is “not subject to extension.”

Barclays Capital, Inc. v. Hache, No. 16 Civ. 315 (LGS), 2016 WL 3884706, at *2 (S.D.N.Y.

July 12, 2016) (relying on Florasynth, Inc. v. Pickholz, 750 F.2d 171, 175 (2d Cir. 1984));


                                            10
Triomphe Partners, Inc. v. Realogy Corp., No. 10 Civ. 8248, 2011 WL 3586161, at *2

(S.D.N.Y. Aug. 5, 2011) (holding motion to vacate served three months and one day after

receipt of arbitration award untimely). The Nation filed its petition and motion to vacate

the Final Award on June 6, 2019. This is within three months of the April 12, 2019 Final

Award, but more than three months after the January 7, 2019 Partial Final Award.

       The State contends that the Nation ultimately seeks to vacate the determination

that it is liable for State-Contribution payments during the renewal period of the Compact,

which the majority made in the Partial Final Award, not the Final Award. In its view, the

Partial Final Award is a final arbitration award subject to confirmation or vacatur under the

FAA because the parties agreed to bifurcate liability and remedy.             See Trade &

Transport, Inc. v. Nat. Petroleum Charterers, Inc., 931 F.2d 191, 195 (2d Cir. 1991)

(finding a partial final award resolving liability to be “final” for purposes of the FAA).

Viewed in this manner, the Nation’s filings seeking vacatur would be untimely under § 12

of the FAA.

       The State construes the Nation’s filings as seeking vacatur of the Partial Final

Award for several reasons. First, the State views the Final Award as a purely remedial

order that does not contain the liability reasoning and determination that the Nation

contests. Second, the State couches the Nation’s arguments as attacking the majority’s

finding that the Compact requires the Nation to pay the State Contribution during the

renewal period, which is a determination made in the Partial Final Award. Third, the

State notes that the Nation’s only basis for vacatur—that the majority reached its decision

in manifest disregard of the IGRA’s Secretary-approval requirement—is directed at the


                                             11
Partial Final Award, which is where the majority considered and rejected that argument.

Finally, the State highlights that the majority designated the Partial Final Award as “a

PARTIAL FINAL AWARD ON LIABILITY” and deemed it “final as to liability only.” (Partial

Final Award, p. 55 (emphasis in original).) The State therefore contends that the Nation’s

petition and motion, construed as seeking to vacate the Partial Final Award, are untimely.

       The Nation, on the other hand, maintains that it timely seeks to vacate the Final

Award—not the Partial Final Award—because that is the award that mandates payment

of the disputed State Contribution through specific performance. It specifically disclaims

challenging the majority’s Compact interpretation, noting that its arguments are instead

focused on the legal propriety of the specific-performance order in light of the IGRA’s

Secretary-approval requirements. According to the Nation, until the majority ordered

specific performance in the Final Award, its liability determination was not subject to

challenge.

       The Nation also maintains that by its plain terms, the Partial Award was not a final

arbitration award: it was “final as to liability only” and disclaimed that “[t]his partial final

award does not include a determination of all issues submitted to the Panel.” (Id. at pp.

55, 56.) The Final Award, on the other hand, expressly states that “this decision is a

Final Award and includes a determination of all issues submitted to the Tribunal.” (Final

Award, p. 2.) Thus, according to the Nation, the arbitrators themselves did not intend

the Partial Final Award to be a final arbitration award under the FAA. See Michaels v.

Mariforum Shipping, S.A., 624 F.2d 411, 413-14 (2d Cir. 1980) (“In order to be ‘final,’ an

arbitration award must be intended by the arbitrators to be their complete determination


                                              12
of all claims submitted to them.             Generally, in order for a claim to be completely

determined, the arbitrators must have decided not only the issue of liability of a party on

the claim, but also the issue of damages.”) (citations omitted). Viewed in this light, the

Nation insists that its petition and motion to vacate the Final Award are timely.

        Having considered the parties’ arguments, this Court agrees with the Nation’s

position and finds that its petition and motion are properly construed as timely seeking to

vacate the Final Award. The Final Award is the one that contains the remedy that the

Nation finds unpalatable: the order of specific performance requiring payment of the State

Contribution during the Compact’s renewal period. The Nation views this award as made

in manifest disregard of the law because it impermissibly amends the Compact to impose

a payment obligation that the Secretary of the Interior neither reviewed nor approved.

And while the State correctly notes that the reasoning for the award is contained in the

Partial Final Award, 6 the Nation’s challenge is at bottom to the remedy of specific

performance ordering payment. Since that remedy is contained in the Final Award, that

is where the Nation’s challenge lies.

        This Court further finds that the Final Award is the final arbitration award for

purposes of the FAA. Federal courts may only review arbitration awards that are final.

See Schreiber v. Friedman, 15-CV-6861 (CBA)(JO), 2017 WL 5515853, at *2 (E.D.N.Y.

Mar. 30, 2017) (citing Michaels, 624 F.2d at 414). To be final, an arbitration award “must


6The State also rightly notes that the Partial Final Award contains what reads as an order of specific
performance. (See Partial Final Award, p. 55 (“The Nation is ordered to specifically perform its obligation
under ¶¶ 4(c)(1) and 12(b) by paying the State Contribution currently owed to the State, including all past
due payments, and by making all future payments in accordance with the Compact[.]”) But because the
Partial Final Award was limited to liability by the express agreement of the parties, the majority’s specific
performance order did not become effective until awarded as a remedy in the Final Award. (See
Procedural Order No. 4, Docket No. 9-8.)
                                                     13
resolve all the issues submitted to arbitration, and . . . must resolve them definitively

enough so that the rights and obligations of the two parties, with respect to the issues

submitted, do not stand in need of further adjudication.” Rocket Jewelry Box, Inc. v.

Noble Gift Packaging, Inc., 157 F.3d 174, 176 (2d Cir. 1998) (per curiam) (emphasis in

original); see Kerr-McGee Refining Corp. v. M/T Triumph, 924 F.2d 467, 471 (2d Cir.

1991) (finding a “Partial Final Award” not final under the FAA because it “did not finally

dispose of an independent claim because it left open the question of damages”). And a

final award must be intended by the arbitrators to resolve all claims submitted to them.

See Michaels, 624 F.2d at 413-14.

       The State relies heavily on Trade & Transport, a case in which the Second Circuit

found a partial final award to be final for purposes of the FAA. There, the parties asked

their arbitrators to make an immediate determination on a liability issue so that they could

immediately proceed with a related district court action. See Trade & Transport, 931

F.2d at 192. The arbitrators acceded to the parties’ request and rendered an immediate

partial final award the same day. Id. at 193. When the losing party subsequently sought

reconsideration of the partial final award, the arbitrators denied the request, finding that

their decision was final as to liability and that they were therefore without power to modify

it (functus officio). Id. The district court confirmed the award over objection. Id. at 194.

       On appeal, the Second Circuit rejected the argument that the partial final award

was not final for purposes of the FAA. Noting the general rule that an arbitration award

lacks finality unless it resolves every point included in the parties’ submissions, the court

nonetheless held that when parties explicitly agree to bifurcate their arbitration


                                             14
proceedings through a limited submission, a partial award may be deemed final, despite

the fact that other issues, such as damages, remain unresolved. Id. at 195.

       The Court reached this determination for three principal reasons. First, citing the

principle that the parties’ submission defines the scope of the arbitrators’ authority, see

Ottley v. Schwartzberg, 819 F.2d 373, 376 (2d Cir. 1987), the court noted that “the parties

modified their original submission to the arbitrators in order to cause a bifurcated

decision,” Trade & Transport, 931 F.2d at 195. That is, the parties carved out liability as

a separate, independent issue intended for immediate resolution. See id. Second,

citing the principle that arbitrators lose their authority over a given issue once they have

finally decided it (again, functus officio), see Ottley, 819 F.2d at 376, the court found that

the parties asked the arbitrators to decide the issue of liability immediately and finally, see

Trade & Transport, 931 F.2d at 195. Finally, the court noted that the “panel understood

that this was to be a final decision as to liability” and that their award “did conclusively

decide every point required by and included in the first part of the parties’ modified

submission.” Id. at 195; see Michaels, 624 F.2d at 413-14 (noting that a final award must

be intended by the arbitrators to resolve all submitted claims).

       As a result, Trade & Transport recognizes an exception to the general arbitration-

finality requirement when parties expressly request immediate determinations in

bifurcated proceedings. See Pearl Seas Cruises, LLC v. Irving Shipbuilding, Inc., Civil

No. 3:10-CV-1294 (JBA), 2011 WL 577333, at *7 (D. Conn. Feb. 9, 2011).                   Here,

however, Trade & Transport does not apply for several reasons.

       First, the State and Nation did not modify their submission to the panel or bifurcate


                                              15
the proceedings to address liability only, as was done in Trade & Transport. See Ins.

Co. of N. Am. v. Pub. Serv. Mut. Ins. Co., 609 F.3d 122, 129 (2d Cir. 2010) (“In Trade &

Transport, the parties and arbitrators agreed to bifurcate the arbitration proceedings so

the first stage would determine liability and the second damages.”). Rather, the panel

conducted the full arbitration proceeding on December 12 and 13, 2018, after which the

parties agreed to have the panel resolve liability first, and then, if necessary, proceed to

remedy. (See Procedural Order No. 4, Docket No. 9-8.) The arbitration proceeding

itself was not bifurcated.

       Second, despite the panel majority’s notation that its Partial Final Award “is final

as to liability only,” the parties expressly agreed that the panel’s liability determination

would be a final award only if the panel found no liability, which it did not. (Id. (“If the

Panel finds no liability, then that award will be the final award in this matter.”) Thus, the

parties’ own agreement defeats the State’s finality argument.

       Third, because the parties did not limit their arbitration submission to the issue of

liability, the panel did not resolve all issues submitted to it, as expressly noted in the panel

majority’s decision.     (Compare Partial Final Award, p. 56 (“The Panel reserves

jurisdiction to issue a later final award on the remaining issues. This partial final award

does not include a determination of all issues submitted to the Panel.”) with Final Award,

p. 2 (“[T]his decision is a Final Award and includes a determination of all issues submitted

to the Tribunal.”).

       Consequently, Trade & Transport does not apply. Under the general rule, this

Court finds that it was upon issuance of the Final Award that the proceedings became


                                              16
subject to review under the FAA. See Michaels, 624 F.2d at 414. That is the award that

finally settled the rights and obligations of the parties and all issues submitted to the panel.

See Rocket Jewelry Box, 157 F.3d at 176. Further, it is the award that the parties and

arbitrators expressly agreed would be the final award in this matter. See Michaels, 624

F.2d at 413-14. Accordingly, because the Nation brought its petition and motion within

three months of the Final Award, they are timely.

   C. The Arbitration Award Must be Confirmed.

       Turning to the arbitration award 7 itself, this Court finds that it must be confirmed.

Arbitration awards are not self-enforcing; judicial orders are required to give them force

and effect. D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 104 (2d Cir. 2006). Under

the FAA, which was enacted to overcome judicial resistance to arbitration and instill a

national policy favoring it, see Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440,

443, 126 S. Ct. 1204, 163 L. Ed. 2d 1038 (2006), a court may confirm, vacate, modify, or

correct an award, see 9 U.S.C. §§ 9-11.

       Confirmation of an arbitration award is usually “‘a summary proceeding that merely

makes what is already a final arbitration award a judgment of the court,’ and the court

‘must grant’ the [motion to confirm] unless the award is vacated, modified, or corrected.”

D.H. Blair, 462 F.3d at 110 (citing Florasynth, 750 F.2d at 176).                   “[A]n extremely

deferential standard of review” applies “[t]o encourage and support the use of arbitration

by consenting parties.” Porzig v. Dresdner, Kleinwort, Benson, N. Am. LLC, 497 F.3d

133, 139 (2d Cir. 2007); see also Landau v. Eisenberg, 922 F.3d 495, 498 (2d Cir. 2019)


7 Because the State seeks confirmation of both the Partial Final Award and Final Award, this Court will
refer to them collectively as “the arbitration award” for ease of reference.
                                                  17
(per curiam) (“The FAA creates a strong presumption in favor of enforcing arbitration

awards and courts have an extremely limited role in reviewing such awards.”) (citations

and quotation marks omitted); Folkways Music Publishers, Inc. v. Weiss, 989 F.2d 108,

111 (2d Cir. 1993) (“Arbitration awards are subject to very limited review in order to avoid

undermining the twin goals of arbitration, namely, settling disputes efficiently and avoiding

long and expensive litigation.”).

       The burden of proof required to avoid confirmation of an arbitration is therefore

very high, since courts afford great deference to arbitration decisions. See Ottley, 819

F.2d at 376; Duferco Int’l Steel Trading v. T. Klaveness Shipping A/S, 333 F.3d 383, 388

(2d Cir. 2003) (“A party petitioning a federal court to vacate an arbitral award bears the

heavy burden of showing that the award falls within a very narrow set of circumstances

delineated by statute and case law.”). Indeed, “an arbitration award should be enforced,

despite a court’s disagreement with it on the merits, if there is ‘a barely colorable

justification for the outcome reached.’” Landy Michaels Realty Corp. v. Local 32B-32J,

Serv. Emps. Int’l Union, AFL-CIO, 954 F.2d 794, 797 (2d Cir. 1992) (quoting Andros

Compania Maritima, S.A. v. Marc Rich & Co., 579 F.2d 691, 704 (2d Cir. 1978)).

       Consequently, “[v]acatur of arbitral awards is extremely rare.” Hamerslough v.

Hipple, No. 10 Civ. 3056 (NRB), 2012 WL 5290318, at *3 (S.D.N.Y. Oct. 25, 2012).

Nonetheless, four statutory grounds exist to vacate, modify, or correct an arbitration

award. See 9 U.S.C. § 10 (a); Weiss v. Sallie Mae, Inc., 939 F.3d 105, 108-109 (2d Cir.

2019). And a court may also vacate an arbitration award if it is rendered in “manifest




                                             18
disregard of the law.” 8 Id. at 109 (citing Schwartz v. Merrill Lynch & Co., Inc., 665 F.3d

444, 451 (2d Cir. 2011) (internal quotation marks omitted)).

            1. There are No Statutory Grounds to Vacate the Arbitration Award.

        Section 10 (a) of the FAA sets forth four statutory grounds for vacatur of an

arbitration award:

                (1) where the award was procured by corruption, fraud, or
                undue means;

                (2) where there was evident partiality or corruption in the
                arbitrators, or either of them;

                (3) where the arbitrators were guilty of misconduct in
                refusing to postpone the hearing, upon sufficient cause
                shown, or in refusing to hear evidence pertinent and material
                to the controversy; or of any other misbehavior by which the
                rights of any party have been prejudiced; or

                (4) where the arbitrators exceeded their powers, or so
                imperfectly executed them that a mutual, final, and definite
                award upon the subject matter submitted was not made.

        None of these grounds are apparent from the face of the arbitration award or the

evidence regarding the arbitration proceedings, nor does the Nation assert any of them

as cause for vacatur.          This Court therefore finds no statutory basis to vacate the

arbitration award.

            2. The Arbitration Award is Not in Manifest Disregard of the Law.

        “To vacate an award on the basis of a manifest disregard of the law, the court must




8 In Weiss, the Second Circuit declined to resolve the “epistemological debate” over whether the “manifest
disregard” paradigm is an independent basis for judicial review or simply “judicial gloss” on the enumerated
grounds for vacatur in § 10 (a). 939 F.3d at 109 (citing Schwartz v. Merrill Lynch & Co., 665 F.3d 444,
451-52 (2d Cir. 2011)). Either way, “manifest disregard” remains a valid ground for vacating an arbitration
award. See id.
                                                    19
find ‘something beyond and different from mere error in the law or failure on the part of

the arbitrators to understand or apply the law.’” Jock v. Sterling Jewelers Inc., 646 F.3d

113, 121 n. 1 (2d Cir. 2011) (quoting Westerbeke Corp. v. Daihatsu Motor Co., 304 F.3d

200, 208 (2d Cir. 2002)); see T.Co Metals, LLC v. Dempsey Pipe & Supply, Inc., 592 F.3d

329, 339 (2d Cir. 2010) (errors of law and fact insufficient to vacate arbitration award).

Rather, the challenging party “must clearly demonstrate[ ] ‘that the panel intentionally

defied the law.’” STMicroelectronics, N.V. v. Credit Suisse Sec. (USA) LLC, 648 F.3d

68, 78 (2d Cir. 2011) (quoting Duferco, 333 F.3d at 389); see, e.g., N.Y. Tel. Co. v.

Commc’ns Workers of Am. Local 1100, 256 F.3d 89, 93 (2d Cir. 2001) (per curiam)

(finding manifest disregard standard satisfied where arbitrator explicitly rejected

controlling Second Circuit authority in favor of applying an out-of-circuit rule). Notably

here, “[w]ith respect to contract interpretation, this standard essentially bars review of

whether an arbitrator misconstrued a contract.” T.Co Metals, 592 F.3d at 339.

       Just weeks ago, the Second Circuit articulated the manifest disregard standard as

follows:

             A litigant seeking to vacate an arbitration award based on
             alleged manifest disregard of the law bears a heavy burden,
             as awards are vacated on grounds of manifest disregard only
             in those exceedingly rare instances where some egregious
             impropriety on the part of the arbitrator is apparent. We will
             uphold an arbitration award under this standard so long as the
             arbitrator has provided even a barely colorable justification for
             his or her interpretation of the contract. Vacatur is only
             warranted, by contrast, when an arbitrator strays from
             interpretation and application of the agreement and effectively
             dispenses his own brand of industrial justice.

Weiss, 939 F.3d at 109 (citations and quotation marks omitted).


                                            20
       A two-part inquiry applies. First, the court must consider “whether the ‘governing

law alleged to have been ignored by the arbitrators [was] well defined, explicit, and clearly

applicable.’” Westerbeke, 304 F.3d at 209 (quoting Merrill Lynch, Pierce, Fenner &

Smith, Inc. v. Bobker, 808 F.2d 930, 934 (2d Cir. 1986) (alteration in original)). Second,

the court must determine whether the arbitrators knew of “the existence of a clearly

governing legal principle but decided to ignore it or pay no attention to it.” Id.

       As to the first inquiry, the Nation alleges that the panel ignored the Secretary-

approval provisions of the IGRA. See 25 U.S.C. § 2710 (d)(3)(B) (providing that a Tribal-

State gaming compact “shall take effect only when notice of approval by the Secretary of

such compact has been published by the Secretary in the Federal Register); 25 C.F.R. §

293.4 (providing that compacts and amendments to compacts are subject to review and

approval by the Secretary). Assuming that these provisions constitute governing law,

there is no dispute that this requirement was well defined and explicit at the time of the

panel’s decision.

       As to the first part of the second inquiry, it is apparent from both the majority

decision and the dissent that the panel was actually aware of the IGRA Secretary-

approval provisions, because both documents discuss them. (See Partial Final Award,

p. 42; Dissent, pp. 19-20.)

       It is the remaining part of the second inquiry where the Nation’s cause limps: it has

made no showing that the IGRA Secretary-approval requirement clearly governs or that

the panel simply ignored it.     Again, the Nation’s burden is to clearly show that the

arbitrators intentionally defied the law, STMicroelectronics, 648 F.3d at 78, engaged in


                                             21
egregious impropriety, T.Co Metals, 592 F.3d at 339, or dispensed their own brand of

industrial justice, Stolt-Nielsen S.A. v. Animalfeeds Int’l Corp., 559 U.S. 662, 671, 130 S.

Ct. 1758, 176 L. Ed. 2d 605 (2010) (citations omitted).

       The Nation contends that the majority exhibited manifest disregard for the IGRA

by consciously amending the Compact to impose a payment obligation that was never

reviewed and approved by the Secretary.          It argues that, if the Compact’s renewal

provision is ambiguous, as the majority found, it cannot be said that the Secretary

approved the ordered payments. And it further maintains that the Secretary approved

only 14 years of State Contribution and never had or reviewed the extrinsic evidence the

majority relied on to interpret the meaning of the renewal provision.

       In opposition, the State argues that the majority did not consciously act in manifest

disregard of the law, but rather, simply resolved the parties’ contractual dispute as it

related to the Compact provisions. It notes that the majority acted with full jurisdiction,

because the parties agreed to submit their disputes arising out of the Compact to binding

arbitration, not to the Secretary of the Interior. The State therefore maintains that the

majority’s arbitration award is not an amendment to the Compact subject to Secretary

approval, but rather an interpretation of the Compact’s provisions not subject to Secretary

review.

       The panel addressed these arguments. In rejecting the same Secretary-approval

arguments that the Nation lodges here, the majority expressly found that it lacked the

legal authority to usurp the Secretary’s approval role to enforce a Compact term that the

Secretary did not approve. (Partial Final Award, p. 42.) It further found, however, that


                                            22
its decision did not encroach the Secretary’s province, and therefore the IGRA did not

apply. Rather, it viewed its decision as falling squarely within its mandate—to determine

whether the Compact provides for revenue-sharing payments upon renewal. It wrote:

“upholding the State’s interpretation of the Compact would not be “approving” an

additional seven years of payment without legal or economic warrant to do so; rather, it

would simply be finding that the terms of the renewal in the Compact deemed approved

by the Secretary included revenue[-]sharing payment obligations.” (Id. at p. 43) Thus,

the majority found that it was interpreting the terms of the already-approved Compact

(specifically the renewal portion), not amending the Compact to impose new, unapproved

terms. (Id.) In doing so, it highlighted the fact that the Secretary approved the renewal

provision being interpreted, with “no evidence” that the Secretary did so sharing the same

view of the provision that the Nation now advocates—as providing a State Contribution-

free renewal period. (Id.)

       Having closely reviewed the record and considered the parties’ arguments, this

Court finds that the Nation has failed to carry its heavy burden of demonstrating that the

panel acted in manifest disregard of the law.

       The Nation’s position is premised on a proposition that it has provided no authority

for—that the arbitration award is an amendment to the Compact that requires the

Secretary’s approval under the IGRA. Two points bear noting. First, the Nation has

provided no legal authority holding that a contract interpretation resulting in an arbitration

award, made pursuant to a binding arbitration provision contained in a gaming compact

approved by the Secretary, constitutes an amendment to the compact subject to further


                                             23
Secretary approval. It is therefore questionable whether the Nation even presented the

panel with a “clearly governing legal principle” that it allegedly decided to ignore. See

Westerbeke, 304 F.3d at 209.        Second, even assuming that the Secretary-approval

provision of the IGRA is a “clearly governing legal principle” here, it is apparent from the

face of the majority’s decision that it did not consciously disregard it. Instead, in rejecting

the very same arguments that the Nation lodges here, the majority found that its decision

did not constitute an amendment to the Compact that would require Secretary approval.

The majority considered the Nation’s arguments and rejected them. It follows then that

the panel did not ignore or pay no attention to the Nation’s proffered “clearly governing

legal principle.” See id. That the Nation may disagree or find error in the majority’s

determination is not a basis to find manifest disregard. See Jock, 646 F.3d at 121 n.1;

T.Co Metals, 592 F.3d at 339.

       Relatedly, the majority did not impose a new revenue-sharing obligation as the

Nation contends. Rather, it found that the parties’ existing, already-approved Compact

required revenue sharing during the renewal period. It is undisputed that the Secretary

of the Interior reviewed and approved the Compact. In doing so, the Secretary approved

the “Party Dispute Resolution” provision (§ 14), which provides that if the parties are

unable to resolve “any dispute, claim, question, or disagreement arising from or relating

to this Compact,” then the dispute is to be resolved through binding arbitration.

(Compact, § 14 (emphasis added).)         The parties further agreed—and the Secretary

approved—that the arbitrators would be permitted to order specific performance as a




                                              24
remedy for any breaches. 9 (Id. at § 14 (h).) And notably, the parties contemplated—

and the Secretary approved—that an arbitration award could be entered against the

Nation for specific performance requiring the payment of money to the State, agreeing

that such payments would be satisfied solely from the revenues of the Nation’s Class III

Gaming conducted under the Compact. (Id.)

        It is against this backdrop that the parties submitted their dispute to the panel.

The panel’s task was “to determine whether upon renewal of the Compact, the Nation

must continue to pay to the State a portion of its gaming revenue . . . in exchange for the

State granting the Nation exclusive rights to operate slot machines and video lottery

games in parts of Western New York.” (Partial Final Award, p. 6.) The panel was

therefore charged with interpreting the Compact’s renewal provision (§ 4 (c)), a provision

that the Secretary approved.              Consequently, in finding that the renewal provision

required payment of the State Contribution during the renewal period, the majority simply

construed the parties’ existing, approved compact. 10 It did not impose a new revenue-

sharing obligation, and its Compact interpretation is not reviewable under the manifest-

disregard standard.         See T.Co Metals, 592 F.3d at 339; Unite Here Local 100 v.

Westchester Hills Golf Club, Inc., 161 F. Supp. 3d 262, 265 (S.D.N.Y. 2016) (“An

arbitrator’s ‘factual findings and contractual interpretation are not subject to judicial



9 The majority found the Nation in breach for failing to pay the State Contribution after the Compact’s
renewal. (Partial Final Award, p. 55.)

10 The Nation challenges this finding on the basis that, in its view, the Secretary approved only 14 years
of payments. But the majority viewed the evidence differently, explicitly finding “no evidence” that the
Secretary understood the renewal provision to include no revenue sharing. (Partial Final Award, p. 42.)
While the Nation pans the majority’s finding as “inverted reasoning,” it remains that a tribunal’s error is not
grounds to find manifest disregard. See Jock, 646 F.3d at 121 n.1.
                                                      25
challenge.’”) (quoting Westerbeke, 304 F.3d at 214).

        Accordingly, this Court finds no merit in the Nation’s contention that the arbitration

award must be vacated as made in manifest disregard of the law. The Nation has not

shown that the arbitrators intentionally defied governing law, engaged in egregious

impropriety, or dispensed their own brand of industrial justice. See STMicroelectronics,

648 F.3d at 78; T.Co Metals, 592 F.3d at 339; Stolt-Nielsen, 559 U.S. at 671. Since the

arbitration award is not otherwise subject to vacatur, modification, or correction, it must

be confirmed. See 9 U.S.C. § 9; Florasynth, 750 F.2d at 176; see also Mobil Cerro

Negro, Ltd. v. Bolivarian Republic of Venez., 863 F.3d 96, 118 n. 18 (2d Cir. 2017) (“In

FAA practice, an order ‘confirming’ an arbitral award must be issued upon timely

application of any party to the arbitration and upon prior notice served upon the adverse

party unless the award is vacated, modified, or corrected as provided for by the Act.”).

    D. Referral to the Department of the Interior is Unnecessary.

        The Nation suggests that this Court invoke the primary-jurisdiction doctrine to refer

to the Department of the Interior the question whether the Secretary approved State-

Contribution payments during the renewal period back in 2002.                        Even if applicable,

application of the discretionary doctrine under the circumstances here would undermine

the parties’ arbitration agreement and the panel’s determination. 11                       The arbitration


11 The primary-jurisdiction doctrine, which is concerned with promoting proper relationships between the
courts and administrative agencies charged with particular regulatory duties, may apply in an action that
“requires the resolution of issues which, under a regulatory scheme, have been placed within the special
competence of an administrative body.” In re KIND LLC “Health & All Natural” Litig., 209 F. Supp. 3d 689,
693 (S.D.N.Y. 2016); see also Golden Hill Paugussett Tribe of Indians v. Weicker, 39 F.3d 51, 58-59 (2d
Cir. 1994) (finding that the doctrine “applies where a claim is originally cognizable in the courts, but
enforcement of the claim requires, or is materially aided by, the resolution of threshold issues, usually of a
factual nature, which are placed within the special competence of the administrative body.”). The doctrine
permits a court to defer to an administrative agency “for advisory findings.” Petrosino v. Stearn’s Prod.,
                                                     26
question was not whether the Secretary explicitly approved State-Contribution payments

during the renewal period, but rather, whether the terms of the Compact that the Secretary

did approve provide for payment of the State Contribution during that term. Resort to the

primary-jurisdiction doctrine is not necessary to assess the propriety of the panel’s

resolution of that question. See N.Y. State Thruway Auth. v. Level 3 Commc’ns, LLC,

734 F. Supp. 2d 257, 265 (N.D.N.Y. 2010) (“Contract disputes are legal questions within

the conventional competence of the courts and thus the doctrine of primary jurisdiction

does not normally apply.”). Moreover, the Nation’s request once again assumes the

veracity of its unsupported premise that Secretary approval of the panel’s arbitration

award is required. 12 There has been no showing that such is the case, particularly since

the panel neither created a new compact nor amended an existing one. See 25 C.F.R.

§ 293.4. Consequently, even if the primary-jurisdiction doctrine could apply, this Court

finds no cause to invoke it here as it would not materially assist in the resolution of the

relevant issues. See Golden Hill Paugussett Tribe of Indians v. Weicker, 39 F.3d 51, 58-

59 (2d Cir. 1994).

    E. There is no Cause to Award the State Attorney’s Fees and Costs.

        Along with confirmation of the arbitration awards, the State seeks to recover its



Inc., No. 16-CV-7735 (NSR), 2018 WL 1614349, at *10 (S.D.N.Y. Mar. 30, 2018). Courts consider four
factors when determining whether to apply the doctrine: “(1) whether the question at issue is within the
conventional experience of judges or whether it involves technical or policy considerations within the
agency’s particular field of expertise; (2) whether the question at issue is particularly within the agency’s
discretion; (3) whether there exists a substantial danger of inconsistent rulings; and (4) whether a prior
application to the agency has been made.” Ellis v. Tribune Television Co., 443 F.3d 71, 82-83 (2d Cir.
2006).

12 Or as the State puts it, the Nation has not “established that Congress has delegated to the Secretary
any authority over arbitral awards pertaining to approved compacts.” (Memorandum of Law, Docket No.
12, p. 17.)
                                                     27
attorney’s fees and costs incurred in this action. “The general rule in our legal system is

that each party must pay its own attorney’s fees and expenses.” Perdue v. Kenny A. ex

rel. Winn, 559 U.S. 542, 550, 130 S. Ct. 1662, 176 L. Ed. 2d 494 (2010). Consequently,

“in a federal action, attorney’s fees cannot be recovered by the successful party in the

absence of statutory authority for the award.” Int’l Chem. Workers Union (AFL-CIO),

Local No. 227 v. BASF Wyandotte Corp., 774 F.2d 43, 47 (2d Cir. 1985).

       The FAA does not provide for an award of attorney’s fees and expenses for

arbitration-confirmation proceedings, but a court remains authorized to enter such an

award “[p]ursuant to its inherent equitable powers.” Id. In the arbitration confirmation

context, “the guiding principle has been stated as follows: when a challenger refuses to

abide by an arbitrator’s decision without justification, attorney’s fees and costs may

properly be awarded.” Id. Such awards may be made, for example, when a party

pursues a frivolous course. See, e.g., Smiga v. Dean Witter Reynolds, Inc., 766 F.2d

698, 708 (2d Cir. 1985) (upholding imposition of sanctions where the plaintiff “had

presented ‘frivolous, unreasonable and groundless’ opposition” to confirmation of an

arbitration award); Prospect Capital Corp. v. Enmon, No. 08 Civ. 3721(LBS), 2010 WL

907956, at *6-8 (S.D.N.Y. Mar. 9, 2010) (imposing sanctions for a party’s “persist[ence]

in bringing frivolous arguments that misrepresented the record” in opposing the

confirmation of an arbitration award).

       The State seeks an award of attorney’s fees and costs on the basis that the

Nation’s effort to vacate the arbitration award is a frivolous delay tactic designed to avoid

the panel’s binding decision. Though unsuccessful, the Nation’s position cannot fairly


                                             28
be said to be frivolous—indeed, it was persuasive to Dean Washburn, see Dissent, pp.

19-20—and there has been no showing that the Nation sought vacatur simply as a dilatory

tactic. Cf. Benihana, Inc. v. Benihana of Tokyo, LLC, 15 Civ. 7428, 2016 WL 3913599,

at *24 (S.D.N.Y. July 15, 2016) (denying Rule 11 sanctions in arbitration-confirmation

proceedings, inter alia, because arguments made in support of vacatur were not “at all”

frivolous as demonstrated by the dissenting arbitrator advancing the same arguments).

This Court therefore finds that the parties should bear their own attorney’s fees and

expenses under the general American rule.

                                   IV. CONCLUSION

      The Nation and State agreed to resolve disputes arising from or related to the

Compact through binding arbitration. A majority of the arbitration panel assigned to the

dispute definitively held in the State’s favor. Whether this Court or any other would

interpret the Compact the same way is not at issue, for a federal court must confirm an

arbitration award so long as there is a “barely colorable justification for the outcome

reached,” a standard that is easily met here. See Andros Compania Maritimo, 579 F.2d

at 704. Because there exist no grounds to vacate the majority’s arbitration award, it must

and will be confirmed. The parties will each bear their own attorney’s fees and costs.

                                      V. ORDERS

      IT HEREBY IS ORDERED, that the Nation’s Petition and Motion to Vacate the

Final Award (Docket Nos. 1, 2) are DENIED.

      FURTHER, that the State’s Cross-Petition to Confirm the Partial Final and Final

Awards (Docket No. 9) is GRANTED.


                                           29
      FURTHER, that the parties each bear their own attorney’s fees and costs.

      FURTHER, that the Clerk of Court is directed to enter judgment confirming the

Final Award (Docket No. 2-3) and Partial Final Award (Docket Nos. 2-4, 2-5) and then

CLOSE this case.

      SO ORDERED.

Dated: November 8, 2019
       Buffalo, New York
                                                         s/William M. Skretny
                                                       WILLIAM M. SKRETNY
                                                      United States District Judge




                                         30
